Citation Nr: 1425350	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lung disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The Veteran does not have a lung disability related to in-service asbestos exposure or to service in any other way. 


CONCLUSION OF LAW

A lung disability was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).      

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, and statements from the Veteran's brother and sister have been obtained. 

The Veteran was provided a VA examination of his claimed lung disability in May 2011.  In an April 2014 appellate brief, the Veteran's representative contended that the VA examination was inadequate because the examining physician was not certified in pulmonary medicine and was not educated regarding the Veteran's exposure to asbestos, his chronic disability post service, and his current diagnosis.  

The Board finds that the medical examination of the Veteran's claimed lung disease in March 2011 is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  There is a presumption that VA has picked a person who is qualified to provide a medical opinion to the case at hand.  See Parks v. Shinseki, 716 F.3d 581 (Fed. Cir. 2013).  The examination was conducted by a physician who thoroughly reviewed and discussed all the relevant evidence and performed a full examination of the Veteran.  The Veteran's representative had not provided any competent and probative evidence contradicting the March 2011 VA examiner's opinion.  Thus, the presumption has not been rebutted.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

As reflected in the February 2010 claim, the Veteran alleges he currently suffers from a lung disability, including chronic obstructive pulmonary disease (COPD), as a result of asbestos exposure during his active military service.  Specifically, he claims that he underwent a left lung lobectomy after service due to in-service exposure to asbestos and that such exposure caused his current COPD. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111(2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (December 26, 2013).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2013).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

The Veteran alleges his current disability is related to in-service asbestos exposure. He also contends that he had a left lung lobectomy a year after service due to asbestos related disease.  Furthermore, on his VA examination, he asserted that his lung problems began in-service in 1973. 

The Veteran asserted in his November 2010 notice of disagreement that he worked in the laundry room on the USS Manley and there were steam pipes with exposed asbestos, much of which was crumbling.  He elaborated further during his March 2011 VA examination that he was required to strip asbestos off steam pipes without a mask and worked in those conditions for two years. 

Even assuming that the Veteran was exposed to asbestos during his two years in service, the evidence demonstrates that he does not have a current lung disability related to asbestos exposure. 

The only competent and probative opinion regarding whether the Veteran has a lung disability related to any asbestos exposure, in-service or otherwise, is the March 2011 VA examination report and opinion.  The examination report notes that the claims file and medical records were reviewed and the Veteran's complaints and history were recited, including lysis of lung adhesions surgery in 2008 associated with status post left lower lobectomy.  The examiner stated it is less likely than not that a lung condition, including COPD, is related to/aggravated by/caused by asbestos exposure aboard a navy ship.  The examiner explained that the diagnosis of asbestosis is based on several key factors, including the presence of pleural plaques on imaging, and evidence of interstitial fibrosis.  According to the examiner, the Veteran had pleural scarring (but not plaques) on an April 2010 CT scan of the chest.  The scarring was located in the apices, which to the examiner, was inconsistent with asbestosis.  Also, the Veteran had no signs of interstitial fibrosis. 

Medical records reflect that the Veteran noted shortness of breath for the first time in April 2010.  The March 2011 VA examining physician explained that the Veteran has coronary artery disease (CAD), ischemic cardiomyopathy, and emphysema (found by a CT scan of the lungs), all which contribute to his shortness of breath/lung condition.  The examiner further noted that COPD, an obstructive lung disease, is not secondary and/or related to asbestosis.  

The Board finds that the March 2011 examiner's opinion is highly probative and persuasive.  The physician thoroughly reviewed and discussed all the evidence, and performed a full examination of the Veteran, including a pulmonary function test and a spiral computed tomography.  Furthermore, the physician provided a complete, clear, well-supported and persuasive rationale and explanation.  

There is no competent and probative evidence contradicting the physician's opinion.  The Veteran's lay opinion that his current COPD is related to in-service asbestos exposure is not probative and not competent.  A determination of whether COPD or any other current lung disability might be asbestos related is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to the etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

The Veteran's representative noted in an April 2014 appellate brief that in the VA March 2011 examination, the radiologist stated that a diagnosis of diffuse emphysema was provided and problem associated with the diagnosis was COPD due to asbestos exposure aboard a navy ship.  However, clearly, these were statements of the Veteran's assertions and not the medical opinion of the examiner as evidenced by the examiner's extensive discussion of how the Veteran's lung disease is not related to asbestos exposure in the examination report. 

The Veteran asserted in his February 2010 claim that he had surgery in July 1975 to remove his lower left lung due to a disease caused by asbestos exposure, but that there are no longer any records available from the surgery.  As mentioned in the March 2011 and February 2008 medical records, the Veteran had a past left lung lobectomy, apparently for pneumothorax.  However, there is no indication that any such surgery or other lung problem he might have had after service was related to in-service asbestos exposure or service generally.  There is no evidence, medical or otherwise, supporting the Veteran's assertion that any lung surgery after service was related to in-service asbestos exposure.  Also, considering the VA examiner's opinion that the Veteran has no lung disease whatsoever related to asbestos, the evidence weighs against any finding that such surgery was related to asbestos.  Moreover, there is no explanation by the Veteran, or competent and probative evidence, of how any such lobectomy surgery is in any way related to his current lung disability, including COPD. 

Furthermore, the Veteran's assertions during the March 2011 VA examination that he first started having chronic problems with his lungs around 1973 cannot be found credible.  The service treatment records reflect no finding of lung problems and the Veteran's own statements on his report of medical history at separation in December 1974 state that he had no history or current problem of shortness of breath or pain or pressure in the chest and he reported no lung problems at that time.  There was no report of a lung condition on his discharge examinations in June 1976 and August 1977, when the Veteran was released from two weeks of reserve duty.  While the Veteran's lobectomy may have been within a year after discharge from service, such lobectomy has not been linked in any way to service; rather, all of the medical evidence - including the 2008 private medical records concerning the lysis of the lung procedure - relate the lobectomy to an acute pneumothorax episode.  In any case, there is no documentation of a pulmonary symptoms until 2008, some 40 years after service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   There is no competent or credible lay or medical evidence indicating that his current lung disability began in-service or as a result thereof, including asbestos exposure. 

The evidence weighs against a finding that a current lung disability is related to service, including any in-service asbestos exposure.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56. 


ORDER

Service connection for a lung disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


